Citation Nr: 0416700	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  99-08 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for an eye condition.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a stomach condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to October 
1973.

This case was most recently before the Board of Veterans' 
Appeals (the Board) in July 2003, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas for development in accordance 
with an October 2002 Order of the United States Court of 
Appeals for Veterans Claims (the Court).  That Order vacated 
a February 2002 Board decision which had denied the veteran's 
claims.  The prior procedural history was set forth in detail 
in the Board's July 2003 remand and will not be repeated 
herein except where otherwise noted in the body of this 
decision.  

As noted in the Board's July 2003 remand, there was some 
confusion as to the veteran's choice of a representative.  
The veteran was represented at the Court by an attorney, who 
castigated the prior efforts of the veteran's service 
organization.  
See Appellant's Brief, pages 12-16.  The attorney can no 
longer practice before VA.  As noted in the Board's July 2003 
remand, the veteran had expressed dissatisfaction with his 
service organization but had not chosen another 
representative or specifically indicated that he wished not 
to be representative by that service organization.  Pursuant 
to the Board's remand, a September 2003 letter from the 
Cleveland RO asked the veteran to clarify that matter.  He 
did not respond.  The Board will therefore make the 
assumption, as has the veteran's representative,  that he 
still wished to be represented by that organization.  The 
veteran's service organization  submitted a brief on his 
behalf in June 2003.



The matters covered in the Board's July 2003 remand have been 
dealt with by the agency of original jurisdiction.  The 
veteran's claims were readjudicated in a supplemental 
statement of the case (SSOC) issued by the RO in Cleveland, 
Ohio in February 2004.  The case is once again before the 
Board.


FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for 
an eye condition in an unappealed June 1981 rating decision.

2.  Evidence submitted since the June 1981 decision is not 
relevant to and probative of the question of whether the 
veteran's eye condition, which preexisted service, increased 
in severity during service, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The RO last denied entitlement to service connection for 
a stomach condition in an unappealed May 1976 rating 
decision.

4.  Evidence submitted since the May 1976 decision is not 
relevant to and probative to the question of whether the 
veteran developed a chronic stomach condition in service, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The June 1981 rating decision denying service connection 
for an eye condition is final; new and material evidence has 
not been received which is sufficient to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001); 38 C.F.R. § 20.1103 (2004).

2.  The May 1976 rating decision denying service connection 
for a stomach condition is final; new and material evidence 
has not been received which is sufficient to reopen the 
veteran's claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001); 38 C.F.R. § 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks entitlement to service 
connection for eye and stomach conditions.  The Board must 
initially determine whether new and material evidence has 
been received which is sufficient to reopen his claims, each 
of which was previously finally denied by the RO.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
[the preliminary question of whether a previously denied 
claim should be reopened is a jurisdictional matter that must 
be addressed before the Board may consider the underlying 
claim on its merits].  

As was noted in the Introduction, this case was remanded by 
order of the Court dated October 28, 2002.  The basis for the 
remand was a Joint Motion for Remand signed by 
representatives of the veteran and the Secretary of Veterans 
Affairs.  The sole reason for remand, as stated in the Joint 
Motion, was that in its February 2002 decision the Board had 
not presented "sufficient reasons and bases for its 
conclusion that VA provided adequate notice of the 
information and evidence necessary to substantiate 
Appellant's claims pursuant to 38 U.S.C. § 5103(a) as amended 
by the Veterans Claims Assistance Act of 2000 (VCAA)."  The 
Joint Motion cited Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002), both 
of which were decided after the Board's February 2002 
decision.    

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The Board observes, however, that the Court-adopted Joint 
Motion for Remand did not identify any substantive defects in 
the Board's February 2002 decision. The sole reason for 
remand, as stated in the Joint Motion, as adopted by the 
Court, was the purported failure to comply with the VCAA, as 
interpreted by later-decided Court precedent.  The Board is 
aware of the Court's often stated interest in conservation of 
judicial resources and in avoiding piecemeal litigation.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will 
[not] review BVA decisions in a piecemeal fashion"]; Fugere 
v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 
331 (Fed. Cir. 1992).  ["[a]dvancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court"].  The Board is 
therefore confident that if any other significant flaws in 
its February 2002 decision had been identified, they would 
have been addressed in the Joint Motion and/or the Court's 
Order. 

The VCAA

As discussed immediately above, the Court remanded this case 
in October 2002 to ensure compliance with the VCAA.  The 
Board in turn remanded this case on July 28, 2003 so that 
complete VCAA compliance could be accomplished, particularly 
with respect to Quartuccio and Charles concerns.

Notice

The record shows that compliance with the Court's order was 
accomplished via a letter sent to the veteran on September 
19, 2003, which provided him notice of the duty-to-notify and 
duty-to-assist provisions of the VCAA, to include notice of 
who was responsible for obtaining evidence deemed relevant to 
the claim, pertinent to the issues on appeal.  

The September 19, 2003 VCAA letter from the RO in Cleveland, 
Ohio, which was sent to the veteran with a copy to his 
accredited representative, specifically referred to certain 
records identified by the veteran, namely treatment records 
from a Wal-Mart Vision Center.  The RO requested that the 
veteran complete a release of information for so that "we 
will request those records for you."  [September 19, 2003 
letter, at page 1.]   The veteran did not respond to the 
September 2003 VCAA notice letter.   

Further, the letter, at page 4, noted that certain evidence 
had been received since the Court remand and notified the 
veteran what evidence VA would obtain, to include VA 
treatment records.  Subsequently, the RO obtained and 
associated with the record on appeal many pages of VA 
treatment records.  The letter further contained a lengthy 
discussion of new and material evidence, as well as what 
evidence must show to support a claim of entitlement to 
service connection.  [September 19, 2003 VCAA letter, pages 5 
and 6].  

It is clear that the September 19, 2003 letter to the veteran 
complied with the provisions of the VCAA, specifically 
38 U.S.C. § 5103(a).  The RO informed the veteran of evidence 
which it was obligated to obtain.  The RO specifically 
referenced evidence which had been identified by the veteran 
(the Wal-Mart records) and informed the veteran that it would 
obtain the evidence, with the veteran's cooperation.  The 
veteran, thus notified, failed to cooperate.  
The Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Based on this record, the Board finds that the notification 
requirement of the VCAA has been satisfied, as has the 
Court's general mandate in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and the specific concerns of the Joint 
Motion. 
 
Duty to assist

VA has a general duty to assist a claimant under the VCAA in 
that it must  make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate a claim.  See 
38 U.S.C.A. § 5103A.  However, the VCAA appears to have left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).  The duty to provide a 
medical examination and/or obtain a medical opinion in a 
claim for disability compensation benefits is not authorized 
in cases involving an attempt to reopen a finally decided 
claim unless new and material evidence is presented or 
secured.  See 38 C.F.R. § 3.159(c)(4)(iii) (2003) [emphasis 
added].

The record shows that all available VA, private and Social 
Security Administration (SSA) medical records have been 
obtained.  The Cleveland RO obtained extensive VA treatment 
records pertaining to the veteran prior to issuing its 
February 2004 SSOC.  There is no indication from any document 
in the claims file that there exists other pertinent evidence 
which has a bearing on this case and which has not been 
obtained.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Due process

The Board additionally observes that general due process 
considerations have been complied.  See 38 C.F.R. § 3.103.  
As noted in the Introduction, the veteran testified at a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge. 
The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in connection 
with this appeal.



Relevant law and regulations

Service connection

In general, service connection may be granted for a 
disability the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

The law provides that a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. 1111 
(West 2002).  To rebut the presumption of sound condition, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-03 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).

In order to establish service connection for a claimed 
disorder, the Court has stated that there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for a claimed disorder also presupposes a 
diagnosis of a current disease.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

As alluded to above, the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in June 1998, his claim will be adjudicated by 
applying the law previously in effect, described immediately 
below.

Pursuant to the regulation in effect prior to August 2001, 
new and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  There must be new and material evidence 
as to each and every aspect of the claim which was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  However, in Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Analysis

As an initial matter which is applicable to both issues, in 
the Appellant's Brief filed with the Court by the veteran's 
attorney in September 2002, an argument was raised pertaining 
to the finality of the prior RO rating decisions which denied 
the veteran's claims.  The argument in essence was that it 
was "uncertain" whether the veteran was afforded notice of 
his appellate rights in the notices of the RO decisions 
denying his claims and that the Board was remiss in February 
2002 in not discussing this in detail.  See the Appellant's 
Brief, pages 7, 9.  Neither the Joint Motion or the Court's 
Order referred to that argument, and it has not since been 
raised.  

Both the June 7, 1976 letter advising the veteran of the May 
1976 rating decision which denied his claim of entitlement to 
service connection for a stomach condition and the July 14, 
1981 letter advising him of the June 1981 rating decision 
which denied his claim of entitlement to service connection 
for an eye condition duly provided him sufficient notice of 
his appellate rights.  Because he did not file a notice of 
disagreement within a year from the mailing of either letter, 
those decisions represent the last prior final decisions on 
his claims for the eye and stomach conditions.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302; see also 
38 C.F.R. § 20.1103 (2003) [a determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected]..  
The Board observes that these provisions were essentially the 
same as they were in 1976 and 1981.  

It appears that the veteran's attorney was relying on the 
record on appeal rather than on the entire VA claims folder.  
The June 1976 and July 1981 notification letters were not in 
the record on appeal before the Court for the simple reason 
that there was no indication that lack of proper 
notification, and thus the finality of the RO denials, was a 
matter in any doubt at the Board.  As noted by the veteran's 
attorney, the veteran's representative did not raise the 
matter.  However, the Board could not disagree more with the 
conclusion of the attorney that this somehow constituted 
"negligence" on the part of the service organization.  See 
the Appellant's Brief, page 12.  Rather, the service 
organization reviewed the entire file, which the attorney 
obviously did not, came to the reasonable conclusion that the 
prior decisions were final and sensibly did not pursue the 
matter of finality. 

In any event, for reasons stated immediately above, the 
Board, then and now, believes that those unappealed decisions 
are final.  The Board will therefore evaluate the evidence 
received since those decisions in order to determine whether 
new and material evidence has been submitted to reopen the 
previously-denied claims.

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for an eye condition.

Factual background

 (i.) The "old" evidence

Evidence in the record at the time that the RO denied the 
veteran's claim of entitlement to entitlement to service 
connection for an eye condition in June 1981 included the 
veteran's service medical records.  In his report of medical 
history, which was completed at the time of his August 1972 
entrance physical examination, the veteran checked "yes" 
next to the question concerning eye trouble.  He was noted to 
have decreased visual acuity, 20/40 bilaterally.

In January 1973, the veteran was diagnosed with retrolental 
fibroplasia.  In August 1973, he was evaluated by an eye 
specialist because of difficulty with his right eye, which he 
reported he had had all his life.  The examination noted that 
he had been born prematurely and had been given oxygen.  The 
examiner stated that it was likely that his diagnosed 
retrolental fibroplasia was related to this.  During his 
October 1973 separation physical examination, visual acuity 
of 20/100 was noted in the right eye and of 20/30 in the 
left.

The veteran filed an initial claim for service connection for 
an eye condition in May 1981.  In his claim, he stated that 
he originally had problem with his eyes in November or 
December 1972.

The veteran underwent a VA eye examination in May 1981.  He 
had visual acuity of 20/70 in the right eye and 20/35 in the 
left.  The impression was Grade I retrolental fibroplasia.

In a June 1981 rating decision, service connection was denied 
for retrolental fibroplasia, based on the fact that it had 
existed prior to service and was identified on the veteran's 
entrance physical examination.  The veteran was notified of 
that determination by letters in July 1981 from the St. 
Petersburg, Florida RO and in August 1981 from the Little 
Rock RO [the veteran had informed VA that he had moved from 
Florida to Arkansas].

(ii.) The additionally received evidence

Evidence received after the June 1981 denial included the 
report of a July 1984 private examination.  This report noted 
visual acuity of 20/50 in the right eye and of 20/40 in the 
left.  SSA medical records dated from 1985 to 1994 included 
an examination report which noted that his visual acuity in 
the right eye was 20/50 and 20/30 in the left eye.

At his October 2001 Travel Board hearing before the 
undersigned, the veteran denied being aware of any problems 
with his eyes prior to service.  He testified had been told 
at the time of his entrance examination that he had been born 
with an eye problem, but he disagreed with that assessment.  
He stated that he had not noticed any difficulties with his 
eyes until after service, when he would develop headaches 
while reading.  The veteran's wife, who married the veteran 
in 1974 and has been a registered nurse since 1991, testified 
that she knew nothing about the veteran's eye condition 
during his military service.

Additional VA treatment reports dating from 1973 through 2004 
were obtained from several VA Medical Centers following the 
Board's recent remand.  Although quite voluminous in nature, 
these records are pertinently negative for treatment of 
retrolentil fibroplasia or for any other specific complaints 
or disorders of the eyes.  The Board observes that these 
records included a treatment report dated in July 1974, which 
noted that a physical examination of his eyes revealed clear 
sclerae and conjunctivae.  These records also included 
progress notes generated in connection with a period of 
hospitalization in April 1975 for unrelated medical problems, 
which noted that he had blurred eyes and pulsations present 
when he was awakened from sleep during his hospitalization.  
No specific eye condition was diagnosed, however, at that 
time or at any other point during his April 1975 
hospitalization.

Discussion

To be new and material, additional evidence must be more than 
merely cumulative or redundant.  Evans, 9 Vet. App. 273, 283 
(1996).  The Board finds that the additional evidence in 
regard to veteran's previously-denied claim for service 
connection for an eye disorder is merely cumulative.  

The evidence previously of record showed that the veteran had 
retrolental fibroplasia that had preexisted his service and 
was not aggravated thereby; none of the previous evidence 
supported a finding that the condition had increased in 
severity during his period of service.  

The evidence submitted after the June 1981 denial continues 
to indicate that he has retrolentil fibroplasia.  The Court 
has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence. 
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  None of the 
additionally added medical records since June 1981 serve to 
support a finding either that this condition did not exist 
before service or that it worsened during or due to the 
veteran's active duty service.  In particular, this evidence 
contains no findings or opinions that the retrolental 
fibroplasia increased in severity during the veteran's period 
of active duty.

The Board's finding that the additionally received evidence 
is cumulative as to the eye condition is similarly applicable 
to all of the medical records obtained since the Board's July 
2003 remand, none of which provide any basis to show that an 
eye condition did not exist before service or show that the 
preexisting condition was worsened during or due to service.

The veteran continues to contend that he had no eye problems 
prior to service [hearing transcript, page 4].  Such 
statements are essentially repetitive of statements he 
previously made.  As such, these statements are not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The 
veteran's spouse testified that she did not know of the 
veteran's eye condition while he was on active duty [hearing 
transcript, page 14].  

In summary, the additionally received evidence is not 
supportive either the proposition that an eye disability did 
not exist prior to service or that the pre-existing eye 
disability was aggravated during or due to the veteran's 
military service.  Evidence submitted since the June 1981 
decision is thus not relevant to and probative of the 
question of whether the veteran's eye condition, which 
preexisted service, increased in severity during service, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a stomach condition.

Factual Background

(i.) The "old" evidence

The records in the file at the time that the RO denied 
entitlement to service connection for a stomach condition in 
May 1976 included the veteran's service medical records.  In 
January 1972, he was seen for complaints of substernal pain, 
which he indicated was constant and throbbing in nature.  The 
impression was gastroenteritis secondary to hunger spasms 
with hyperacidity.  There were no further stomach or 
gastrointestinal complaints during the veteran's service.  
His October 1973 separation examination was pertinently 
within normal limits.

The veteran filed a claim of entitlement to service 
connection for a stomach problem in April 1974.

The veteran was hospitalized at a VA facility in April 1975.  
He stated that he had been throwing up blood on multiple 
occasions over the last year and a half.  He admitted heavy 
alcohol use, which he had discontinued four months before.  
The physical examination found that he had slight epigastric 
tenderness, without rebound, rigidity or guarding.  There was 
no organomegaly and the bowel sounds were normal.  An upper 
gastrointestinal (UGI) series was within normal limits.  The 
diagnoses were acute gastritis and alcohol abuse.

The veteran was examined by VA in October 1975.  He 
complained of throwing up blood and experiencing chest pain 
in service.  The physical examination noted that the abdomen 
was soft, non-tender and non-rigid.  There was no 
organomegaly and no masses were felt.  His bowel sounds were 
normal, as was percussion resonance over the abdomen.  
Additionally, his UGI series was within normal limits.  The 
diagnosis was no organic gastrointestinal disease found this 
examination.

The veteran's claim of entitlement to service connection for 
a stomach condition was considered in a May 1976 VA rating 
decision.  It was noted that during service the veteran 
received treatment for a gastric condition.  However, it was 
determined that such was an acute condition.  The rating 
decision also noted, in essence, that post-service medical 
records documented an episode of acute gastritis, related to 
alcohol abuse, and that there was no evidence of 
gastrointestinal disease was found on VA examination.



(ii.) The additionally received evidence

The evidence received following the May 1976 denial of 
service connection included the report of a July 1984 private 
examination, which noted that the veteran's gastrointestinal 
system was normal.  An examination of the veteran's abdomen 
during a September and October 1985 VA hospitalization 
following a motor vehicle accident found no abnormalities.

The veteran submitted lay statements from friends who had 
known him over the last three to five years.  Each of these 
indicated that the veteran had thrown up blood.  A June 1999 
statement from D. M. indicated that he had known the veteran 
before service and that the veteran had begun to throw up 
blood in service.

A June 1999 VA treatment record noted that the veteran had 
had hemoptysis since 1971 due to chronic obstructive 
pulmonary disease (COPD).  A January 2000 VA treatment record 
noted that the veteran had had hematemesis since 1972 and 
that there had been no improvement since that time.  
Gastrointestinal work-ups had reportedly always been 
negative.

The veteran and his wife testified before the undersigned at 
the RO in October 2001.  He indicated that his stomach 
trouble had begun in service; he indicated that he was seen 
several times for throwing up blood.  He was taken to a 
private hospital after service, at which time his complaints 
were related to his drinking.  His wife stated that she had 
taken him to the hospital in 1985 when he was vomiting blood.

As noted above, extensive VA treatment records dating from 
1973 to 2004 were obtained following the Board's July 2003 
remand.  The more recently-dated reports contain no accounts 
of treatment for a stomach condition.  These records 
included, however, several reports dated in 1974-75, which 
noted that he reported having intermittent episodes of 
vomiting blood for the past 1-2 years (July 6, 1974) and 
episodes of coughing up blood when he gets "too hot (July 
13, 1974), although these reports also included an upper GI 
series given on July 17, 1974, which revealed a normal 
thoracic esophagus and found no intrinsic disease or other 
abnormality of the stomach or duodenum.  A report dated in 
July 1975 disclosed that he reported a history of vomiting up 
a very small amount of blood 3-4 days earlier.  In each of 
these instances, no specific disorder of the stomach was 
reported, however.  In addition, these records included a 
Report of Contact dated in March 1976 where the veteran 
called an employee in the Medical Administrative Service of a 
VA hospital and reported that he was throwing up blood.  The 
Report of Contact noted further that he was to report on 
April 1, 1976 to see a doctor, but that he did not report on 
that date.

Additionally, the VA treatment reports obtained following the 
Board's recent remand included the inpatient progress notes 
generated during the veteran's April 1975 hospitalization for 
acute gastritis and alcohol abuse.

Discussion

The May 1976 VA rating decision denied the veteran's claim in 
essence because the RO determined that the one episode of 
stomach problems was acute and the evidence of record, 
including the results of a VA examination in October 1975, 
did not indicate that there existed chronic gastrointestinal 
disease.  

The additional VA treatment records obtained following the 
Board's July 2003 remand are cumulative in this regard in 
that the additionally received evidence documented acute 
episodes in the 1970, there is no competent medical evidence 
of a current chronic gastrointestinal disability.  While 
several reports dated in 1974-75 described the veteran's 
complaints of intermittent episodes of throwing up blood, an 
upper GI series given in July 1974 was negative for the 
existence of any chronic disease of the stomach.  
Furthermore, newly acquired inpatient progress notes 
associated with his April 1975 hospitalization provide no new 
details concerning the treatment provided over the course of 
that hospitalization, i.e., that he had acute gastritis 
secondary to alcohol abuse.  Hence, these reports are not 
new.  The March 1976 Report of Contact is also not new as it 
provides no basis to document the existence of a chronic 
disease of the stomach.

In essence, these recently obtained treatment records which 
are dated a few years after the veteran's service are 
nevertheless merely cumulative or redundant of similar  
evidence previously considered by the RO in May 1976.  As 
noted above, the veteran's complaints of episodic hematemasis 
(vomiting of blood) without underlying gastrointestinal 
disease formed the basis of the RO's prior denial in 1976; 
none of these recently-obtained records provide anything 
basis to alter this finding.

The balance of the evidence since added to the record, which 
includes extensive treatment records dated from the late 
1990's through 2004, similarly contains no competent medical 
evidence whatever of a gastrointestinal disability, much less 
one which is related to the veteran's service.  Cf. Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998). [service connection may not 
be granted unless a current disability exists].

While the veteran has submitted lay statements that indicated 
that he had vomited blood since his return from the service, 
these statements cannot constitute medical opinions as to 
diagnosis or causation, since they were made by lay persons 
and, as such, they are not competent to render such opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The veteran's spouse, who is a registered nurse, made a 
statement during the October 2001 hearing that the veteran 
could have had bacteria in his stomach which was "a 
breakdown in the lining" [hearing transcript, page 15].  The 
Board is obligated to consider such evidence.  See Goss v. 
Brown, 9 Vet. App. 109, 114-15 (1996) [any health care 
professional is qualified to render a medical opinion].  
This testimony does not constitute a medical diagnosis of a 
current gastrointestinal disability or a medical nexus 
opinion which related the veteran's claimed stomach condition 
to his military service.  In this regard, she did not provide 
a specific diagnosis, merely indicating that "a breakdown of 
the lining" was "like an ulcer"; nor did she relate any 
claimed gastrointestinal disability to the veteran's period 
of service.  Medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim. See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Her statement therefore 
cannot be considered to be new and material evidence.

In summary, for the reasons and bases expressed above, the 
Board concludes that new and material evidence has not been 
submitted with respect to the veteran's claim of entitlement 
to service connection for a stomach disability.  There has 
been added to the record no evidence which suggests that a 
current chronic gastrointestinal disability exists, nor is 
there any competent medical evidence of record which serves 
to link the claimed disability to the veteran's military 
service.  Accordingly, his request to reopen the claim of 
entitlement to service connection for and a stomach condition 
is denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
further assist the veteran in the development of his claims 
in the absence of a reopened claims.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for an 
eye condition is not reopened, and the benefit sought on 
appeal remains denied.

New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for a 
stomach condition is not reopened, and the benefit sought on 
appeal remains denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



